UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number: 811-05896 DWS Target Fund (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 7/31 Date of reporting period: 1/31/2012 ITEM 1. REPORT TO STOCKHOLDERS JANUARY 31, 2012 Semiannual Report to Shareholders DWS Target 2013 Fund Contents 4 Performance Summary 6 Portfolio Summary 8 Investment Portfolio 10 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 13 Financial Highlights 14 Notes to Financial Statements 20 Information About Your Fund's Expenses 22 Investment Management Agreement Approval 26 Summary of Management Fee Evaluation by Independent Fee Consultant 30 Account Management Resources 32 Privacy Statement This report must be preceded by a prospectus. The prospectus contains the fund's objectives, risks, charges and expenses, and other important information about the fund. Although allocation among different asset categories generally limits risk, portfolio management may favor an asset category that underperforms other assets or markets as a whole. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Because ETFs trade on a securities exchange, their shares may trade at a premium or discount to their net asset value. ETFs also incur fees and expenses so they may not fully match the performance of the indexes they are designed to track. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary January 31, 2012 (Unaudited) Average Annual Total Returns as of 1/31/12 6-Month* 1-Year 3-Year 5-Year 10-Year Unadjusted for Sales Charge 0.15% 0.50% 4.02% 2.46% 2.75% Adjusted for the Maximum Sales Charge (max 5.00% load) -4.85% -4.52% 2.26% 1.42% 2.23% Barclays Capital U.S. Treasury Index+ 5.95% 10.31% 5.06% 6.93% 5.69% S&P 500® Index++ 2.71% 4.22% 19.24% 0.33% 3.52% * Total returns shown for periods less than one year are not annualized. Average Annual Total Returns as of 12/31/11 (most recent calendar quarter end) 1-Year 3-Year 5-Year 10-Year Unadjusted for Sales Charge 0.13% 2.94% 2.32% 2.66% Adjusted for the Maximum Sales Charge (max 5.00% load) -4.87% 1.20% 1.27% 2.13% Barclays Capital U.S. Treasury Index+ 9.81% 3.88% 6.81% 5.71% S&P 500® Index++ 2.11% 14.11% -0.25% 2.92% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratio of the Fund, as stated in the fee table of the prospectus dated December 1, 2011, is 1.28% and may differ from the expense ratio disclosed in the Financial Highlights table in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Net Asset Value and Distribution Information Net Asset Value: 1/31/12 $ 7/31/11 $ Distribution Information: Six Months as of 1/31/12: Income Dividends $ Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended January 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.0%. This results in a net initial investment of $9,500. The growth of $10,000 is cumulative. + The Barclays Capital U.S. Treasury Index is an unmanaged index reflecting the performance of all public obligations and does not focus on one particular segment of the Treasury market. ++ The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. Morningstar Rankings — Conservative Allocation Funds Category as of 1/31/12 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) 1-Year of 91 3-Year of 98 5-Year of 74 10-Year of 91 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable Portfolio Summary Investment Portfolio as of January 31, 2012 (Unaudited) Principal Amount ($) Value ($) Government & Agency Obligation 79.4% U.S. Treasury Obligation U.S. Treasury STRIPS, 4.385%*, 2/15/2013 (Cost $18,288,437) Shares Value ($) Exchange-Traded Funds 20.2% iShares S&P 500 Index Fund SPDR S&P rust Total Exchange-Traded Funds (Cost $4,168,011) Cash Equivalents 0.5% Central Cash Management Fund, 0.07% (a) (Cost $102,386) % of Net Assets Value ($) Total Investment Portfolio (Cost $22,558,834)+ Other Assets and Liabilities, Net ) ) Net Assets * Annualized yield at time of purchase; not a coupon rate. + The cost for federal income tax purposes was $22,558,834. At January 31, 2012, net unrealized appreciation for all securities based on tax cost was $1,510,332. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $1,510,332 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $0. (a) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. SPDR: Standard & Poor's Depositary Receipt STRIPS: Separate Trading of Registered Interest and Principal Securities Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Government & Agency Obligations $
